Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species IV in the reply filed on 09/22/2022 is acknowledged.
Claims 3, 4, 7, 8, 11, 12, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glance et al. (2004/0183344) in view of Nakagawa et al. (6,669,288) and Akaike et al. (US 2003/0218369).
Regarding claim 1, Glance et al. disclose a vehicle seat 10 console, comprising: at least one vehicle-mounted guide element 1 and at least one seat-mounted guide element 2 which is arranged parallel to the vehicle-mounted guide element; a force-limiting device 3, a force-limiting element has a displacement body, which has a through-opening with a slit 16 originating therefrom and extending in the longitudinal direction of the force-limiting device which extends through the through-opening, a thickness of the displacement body being greater than a width of the slit.
Instead, Glance et al. disclose at least one longitudinal adjustment device, which is activated by a drive device and is configured to effect a relative adjustment between the vehicle-mounted guide element and the seat-mounted guide element, wherein the longitudinal adjustment device is provided between the seat-mounted guide element and the force-limiting device, which has a force-limiting element  coupled on the one hand to the longitudinal adjustment device and on the other hand to the vehicle-mounted guide element.
However, Akaike et al. disclose at least one longitudinal adjustment device 49, which is activated by a drive device 60 and is configured to effect a relative adjustment between the vehicle-mounted guide element 16 and the seat-mounted guide element 8, wherein the longitudinal adjustment device is provided between the seat-mounted guide element and the force-limiting device 54, which has a force-limiting element 46 coupled on the one hand to the longitudinal adjustment device and on the other hand to the vehicle-mounted guide element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Akaike et al. and use an adjustment device with drive mechanism in the invention of Glance et al. to accommodate users of all shape and side with low cost. 
Glance et al. fail to disclose the force-limiting element has a deformation portion which deforms when acted upon by a force above a predefined force threshold value and.
However, Nakagawa et al. disclose the force-limiting element has a deformation portion 206 which deforms when acted upon by a force above a predefined force threshold value and.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Nakagawa et al. and use a deformation portion in the invention of Glance et al. in order to prevent any damage and injuries. 
Regarding claim 2, Nakagawa et al. disclose the deformation portion 206 is made of or has a plastically deformable material or an elastically deformable material (col. 9, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Nakagawa et al. and use a elastic deformation portion in the invention of Glance et al. in order to prevent any damage and injuries. 
Regarding claims 9, 10, 13 and 14, Glance et al. disclose a vehicle seat 10 comprising the vehicle seat console and a motor vehicle comprising at least one vehicle seat.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glance et al. (2004/0183344) in view of Nakagawa et al. (6,669,288) and Akaike et al. (US 2003/0218369), as applied to claims 1 and 2 above, and further in view of Houston et al. (US 2009/0160228).
Regarding claims 5 and 6, Houston et al. disclose the longitudinal adjustment device 46 has a spindle shaft and a spindle nut in meshing engagement with the latter (para 0031 discloses the device can a spindle-nut arrangement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Houston et al. and use a spindle-nut arrangement in the invention of Glance et al. as modified because it is more accurate and reliable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636